      Case 5:21-cv-00320 Document 40 Filed 06/17/21 Page 1 of 4 PageID #: 170




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORP., et al.,

                 Plaintiffs,
                                                           Civil Action No. 5:21-cv-00320
 v.                                                        Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

           DEFENDANTS’ MOTION FOR BIFURCATED RULE 12 BRIEFING
        As evidenced by the Stipulation dated June 17, 2021, ECF No. 39, and pursuant to Local

Rule 12.1, undersigned counsel for the Defendants have agreed to accept service of the Complaint

for all Defendants. ECF No. 39. Further, all parties have agreed to a common responsive-pleadings

deadline of July 16, 2021, for all Defendants. Id.

        The Defendants intend to move to dismiss this case on both procedural and substantive

grounds. First, as for the procedural grounds, the Defendants intend to move to dismiss all claims

for lack of venue under Rule 12(b)(3), or in the alternative, transfer venue to the United States

District Court for the Western District of Virginia. As will be described in Defendants’

forthcoming motion, the Plaintiffs have signed dozens and dozens of notes, guaranties, loan

agreements, releases and other contracts over a multi-year period with forum-selection clauses.

These clauses require that any and all claims between the parties be litigated in the Western District

of Virginia, where both Carter Bank & Trust, most of the individual defendants and a number of

the Justice Entities are based. Further, the individual Defendants are not subject to personal

jurisdiction in West Virginia. These Defendants also intend to move to dismiss under Rule

12(b)(2). Second, the Defendants have a number of weighty and substantive Rule 12(b)(6)

arguments, attacking the substance—or lack thereof—of the Plaintiffs’ claims.
     Case 5:21-cv-00320 Document 40 Filed 06/17/21 Page 2 of 4 PageID #: 171




         The Defendants respectfully submit that the procedural issues are threshold questions that

should be answered before addressing the substantive issues in Plaintiffs’ Complaint. Those issues

should only be passed on by a court with proper jurisdiction and venue. Also, if those procedural

questions are answered in Defendants’ favor, that would obviate the need to raise the substantive

issues here. Rather, those could be appropriately decided by the Court wherein there is valid

jurisdiction and venue. Accordingly, the Defendants propose for the sake of economy of the parties

and efficiency of the Court that the Court issue a bifurcated briefing order, setting the due date for

Defendants’ forthcoming Rule 12(b)(2) & (3) motions regarding venue and jurisdiction on July

16, 2021—the previously agreed-to responsive pleading deadline. Defendants also ask that its

obligation to file Rule 12(b)(6) motions regarding the substance of Plaintiffs’ claims be stayed

until the Court’s resolution of the procedural issues regarding jurisdiction and venue. Courts across

the country have used this same method of bifurcated briefing when presented with both

procedural and substantive Rule 12 grounds.1 Defendants respectfully submit that this case would

benefit from this same briefing schedule.

         In a good-faith attempt to reach agreement and a joint submission on this issue, undersigned

counsel spoke with Plaintiffs’ counsel. Plaintiffs’ counsel initially indicated they had no objection

to proceeding in such a bifurcated fashion, but requested that their response time to the procedural



1
  See, e.g., Zapien v. Wash. Mut., Inc., No. 07cv385, 2008 U.S. Dist. LEXIS 67137, at *6–7 (S.D. Cal. June 17, 2008)
(“[T]he Court issued an order setting forth a bifurcated motion to dismiss briefing schedule, whereby a first motion to
dismiss would address ‘procedural threshold issues including standing, the statute of limitations, and the class defini-
tion.’ The second phase would include briefing on the substantive sufficiency of the [complaint], if needed.” (cleaned
up)); Pilchman v. NLRB, 14-cv-7083, 2017 U.S. Dist. LEXIS 67524, at *6 (E.D.N.Y. May 2, 2017) (“[T]he Court
bifurcated briefing and ordered the first-stage motions to address only the issue of subject matter jurisdiction.”); Wein-
traub v. Empress Travel Trevose, 17 Civ. 00552, 2018 U.S. Dist. LEXIS 239429, at *2 (S.D.N.Y. Mar. 6, 2018)
(“[T]his Court granted Defendants’ request to file bifurcated motions to dismiss, and set a briefing schedule for De-
fendants' motion to dismiss for lack of personal jurisdiction.”); In re F5 Networks, Inc., 2007 U.S. Dist. LEXIS 57464,
at *6 (W.D. Wash. Aug. 6, 2007) (“[T]he Court set a bifurcated briefing schedule for motions to dismiss, requiring
submission of motions to dismiss based on [a procedural issue] prior to the filing of other Fed. R. Civ. P. 12 dismissal
motions.”).



                                                            2
    Case 5:21-cv-00320 Document 40 Filed 06/17/21 Page 3 of 4 PageID #: 172




motion to dismiss be 45 days. The undersigned was hesitant to submit such a long briefing schedule

to the Court, especially considering that the usual motion response time is only 14 days. See L.R.

Civ. P. 7.1(a)(7). (Further, such a lengthy delay is less than appealing to the Defendants, as well,

given the Plaintiffs’ significant outstanding debts challenged in this litigation.) Without agreement

regarding a response time of 45 days, Plaintiffs’ counsel now indicate that they would instead

oppose bifurcation altogether and would not join in a motion to that effect.

       Accordingly, the Defendants now move for bifurcation in their own right. They

respectfully request that the Court set a briefing schedule whereby any Rule 12(b)(2) and (3)

motions be made by July 16, 2021, with response and reply due as the Court may determine from

there respectively. Further, the Defendants respectfully request that its obligation to make any Rule

12(b)(6) motions and associated briefing be stayed until after the Court’s resolution of the first

stage of motions—that is, if this Court in fact has valid jurisdiction and venue. Given the

impending deadlines, the Defendants respectfully request expedited consideration of this request.

As always, the undersigned counsel is available for a status conference regarding this matter, if

the Court would find such helpful.

                                              Respectfully submitted,

                                              CARTER BANK & TRUST, et al.,

                                              By counsel,

                                              /s/ R. Booth Goodwin II
                                              R. Booth Goodwin II (W. Va. Bar No. 7165)
                                              Carrie Goodwin Fenwick (W. Va. Bar No. 7164)
                                              GOODWIN & GOODWIN LLP
                                              300 Summers Street, Suite 1500
                                              Charleston, West Virginia 24328
                                              T: (304) 356-7000
                                              F: (304) 344-9692
                                              rbg@goodwingoodwin.com
                                              Counsel for Defendants



                                                 3
      Case 5:21-cv-00320 Document 40 Filed 06/17/21 Page 4 of 4 PageID #: 173




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORP., et al.,

                 Plaintiffs,
                                                          Civil Action No. 5:21-cv-00320
 v.                                                       Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

                                CERTIFICATE OF SERVICE
       I, R. Booth Goodwin II, hereby certify that I served a true and correct copy of the foregoing
Defendants’ Motion for Bifurcated Rule 12 Briefing upon the following counsel of record on
June 17, 2021, via the Court’s CM/ECF system.

                  Steven R. Ruby                                 H. Rodgin Cohen
                  David R. Pogue                                 James L. Bromley
      Carey, Douglas, Kessler, & Ruby, PLLC                     Benjamin S. Beller
             707 Virginia Street, East                      Sullivan & Cromwell, LLP
                 901 Chase Tower                                  125 Broad Street
              Charleston, WV 25301                            New York, NY 10004
               sruby@cdkrlaw.com                             cohenhr@sullcrom.com
              dpogue@cdkrlaw.com                             bromleyj@sullcrom.com
               Counsel for Plaintiffs                         bellerb@sullcrom.com
                                                               Counsel for Plaintiffs
               Christopher Schroeck
             Bluestone Resources, Inc.
               302 S. Jefferson Street
                Roanoke, VA 24011
        chris.schroek@bluestone-coal.com
               Counsel for Plaintiffs

                                              /s/ R. Booth Goodwin II
                                              R. Booth Goodwin II (W. Va. Bar No. 7165)




                                                 4
